Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Shibuya) fails to teach or fairly suggest each reagent container comprises a reagent label on the outer side of the container; having the controller perform the functions of: determining whether the reagent container registered as a set item are all mounted on the reagent disk; determining whether a first calibration condition of a first calibration curve of a first analysis reagent kit registered as a set item, and a second calibration condition of a second calibration curve of a second analysis reagent kit registered also as a set item are the same; copying the calibration results of the second calibration curve of an analysis reagent kit registered as an individual item, and applying the calibration results to the first calibration curve of the first analysis reagent kit registered as a set item once it is determined the first calibration condition of the analysis reagent kit registered as a set item, and the second calibration condition of the analysis reagent kit registered as an individual item are determined to be the same; and copying quality control measurement results of an analysis reagent kit registered as an individual item, and applying the quality control measurement results to other analysis reagent kits registered as a set item once it is determined that the first quality control measurement condition of an analysis reagent kit registered as a set item, and a second quality control measurement condition of an analysis reagent kit registered as an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/28/21